EXHIBIT 10.11

 

AMENDED SCHEDULE TO EXHIBIT 10.10

 

The persons listed on the table below have, as of the date indicated, each
entered into an agreement with the Company that is substantially identical to
the Form of Indemnification Agreement previously filed and referenced in Exhibit
10.10, except (i) with respect to the position held, the gender and the name and
address of the indemnitee and (ii) Section 7.5 thereof is only included in
agreements entered into with directors.

 

INDEMNITEE

 

POSITION

 

EFFECTIVE DATE

 

 

 

 

 

 

 

Joe R. Davis

 

Chief Executive Officer and Director

 

June 30, 2004

 

Larry J. Alexander

 

Director

 

June 30, 2004

 

Brady F. Carruth

 

Director

 

June 30, 2004

 

Gary L. Forbes

 

Director

 

June 30, 2004

 

James H. Limmer

 

Director

 

June 30, 2004

 

Hugh N. West

 

Director

 

June 30, 2004

 

G. Christopher Colville

 

Executive Vice President,
Chief Financial and Accounting Officer
And Secretary

 

June 30, 2004

 

 

--------------------------------------------------------------------------------